RESOLUCIÓN
Examinada la Moción en Cumplimiento de Orden de 4 de octubre de 2004, presentada por la Oficina de Inspec-ción de Notarías, se autoriza sólo la reinstalación de la peticionaria al ejercicio de la abogacía. Queda pendiente la reinstalación al ejercicio de la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez, y la Juez Asociada Señora Fiol Matta no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo